Citation Nr: 1508327	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a dental condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2014, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for service connection for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of service connection for hearing loss by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

The Veteran perfected his appeal of a June 2011 rating decision that denied service connection for hearing loss.  At his November 2014 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for this claim.  He also submitted a written statement to this effect at that time.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2014).  There remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for hearing loss and it is dismissed.


ORDER

The appeal for service connection for hearing loss is dismissed.


REMAND

At his November 2014 Board hearing, the Veteran submitted newly obtained dental service treatment records indicating that he had been hit in the mouth during service, resulting in a fractured crown to tooth #9.  No VA examination has been provided to determine whether the Veteran has a current dental disability that was caused or aggravated by this inservice trauma.  The case must be remanded for such.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it appears that there may be outstanding service and postservice treatment records.  Specifically, it appears from the dental service treatment records that the Veteran was seen in an emergency room at the Great Lakes, Illinois Recruit Training Command.  These records have not been obtained.  Further, the Veteran testified at his Board hearing that he has received postservice private dental treatment and that those records have not been obtained.  On remand, the AOJ should attempt to obtain all relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all available service treatment records relating to the Veteran's March 2001 emergency room visit at the Great Lakes, Illinois Recruit Training Command.  If, after making reasonable efforts, the AOJ determines that any service treatment records are unavailable for association with the claims file, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Contact the Veteran and ask him to provide an signed release of information (VA Form 21-4142) for treatment records from any facilities or treatment providers that are relevant to his dental claim.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

3.  Following completion of the above, the Veteran should be scheduled for a VA dental examination.  The examiner must review pertinent documents in the Veteran's claims file, including the enlistment examination showing a preexisting crown to tooth #9 and the records relating to the March 2001 injury to tooth #9.  This must be noted in the examination report. 

The VA examiner must determine whether the Veteran currently has any dental condition which is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  If this is the case, then please indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed dental condition is etiologically related to an incident of the Veteran's service, including the March 2001 fight where he was struck in the mouth, fracturing the crown of tooth #9.

Provided there is no indication of a dental disability manifested by bone or soft tissue loss (or for that matter, one such condition that is service-related), then the examiner must indicate whether the Veteran at least as likely as not has any current dental disability otherwise attributable to the identified incident of dental trauma during military service (including but not limited to subsequent lost or damaged teeth).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim of entitlement to service connection for a dental condition should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


